       Case 2:21-cr-00049-MHT-JTA Document 71 Filed 03/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      CR. NO. 2:21-CR-49-MHT-JTA
                                          )
WILLIAM RICHARD CARTER, JR.               )

                                        ORDER

       Upon consideration of the defendant’s waiver of personal appearance at arraignment

and entry of plea of not guilty (Doc. No. 70), pursuant to Fed. R. Crim. P. 10(b), (c), and

for good cause, it is

       ORDERED that the waiver is ACCEPTED.

       DONE this 4th day of March, 2021.



                                   /s/ Jerusha T. Adams
                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE
